Exhibit 10.2

 

November 4, 2011

 

Brian J. G. Pereira, MD

[Address]

[Address]

 

Re:                             Separation and Consulting Agreement

 

Dear Brian:

 

This letter sets forth the terms of the separation and consulting agreement (the
“Agreement”) that AMAG Pharmaceuticals, Inc. (“AMAG” or the “Company”) and you
have agreed to.

 

1.                                      Separation.  Your last day of service as
President and Chief Executive Officer of the Company and “separation from
service” with the Company within the meaning of Treasury Regulation Section
1.409A-1(h) (without regard to any permissible alternative definition
thereunder) (a “Separation from Service”) will be November 4, 2011 (the
“Separation Date”).

 

2.                                      Board Resignation Date.  You hereby
resign as a director on the Company’s Board of Directors (the “Board”) effective
as of November 4, 2011.

 

3.                                      Accrued Salary and Vacation.  On the
Separation Date, the Company will pay you all accrued salary, and all accrued
and unused vacation earned through the Separation Date (if any), subject to
standard payroll deductions and withholdings, and the amount of any unreimbursed
business expenses.  You are entitled to these payments whether or not you sign
this Agreement.  Additionally, you will remain eligible to receive a performance
bonus with respect to the Company’s 2011 fiscal year  in the discretion of the
Board based on the achievement during the 2011 fiscal year of the specific and
measurable individual and Company performance objectives established previously
by the Board.  The Company shall pay such bonus, if any, no later than two and a
half months after the end of the 2011 fiscal year.

 

4.                                      Severance.  As part of this Agreement,
provided that you sign this Agreement within twenty-one (21) days and do not
revoke the ADEA Waiver as defined in Paragraph 15, the Company will pay you, as
severance, twenty-four (24) months of your base salary in effect as of the
Separation Date, less applicable taxes and withholdings (the “Severance
Payments”).  The Severance Payments shall be paid on the same payroll schedule
on which current employees are paid during the twenty-four (24)-month period
beginning on the first payroll date following the Effective Date (as defined in
Paragraph 15).  Notwithstanding the foregoing, if the Company determines that
the Severance Payments or the Change in Control Benefits (as described in
Section 6(e) below) constitute “deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations and
other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) and you are, as of the Separation Date, a “specified employee”
of the Company, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of any adverse
personal tax consequences under Section 409A, the timing of the Severance
Payments or the Change in Control Benefits shall be delayed until the earlier to
occur of: (a) the date that is six months and one day after your Separation from
Service or (b) the date of your death (such applicable date, the “Specified
Employee Initial Payment Date”).  On the Specified Employee Initial Payment
Date, the Company (or the successor entity thereto, if applicable) shall (i) pay
to you a lump sum amount equal to

 

--------------------------------------------------------------------------------


 

the sum of the Severance Payments or the Change in Control Benefits that you
would otherwise have received through the Specified Employee Initial Payment
Date if the commencement of the payment of such amounts had not been so delayed
pursuant to this paragraph and (ii) commence paying the balance of the Severance
Payments or the Change in Control Benefits in accordance with the applicable
payment schedule set forth in this Agreement.  The Company has determined that
you have incurred a “separation from service” in accordance with Section 409A.

 

5.                                      Health Care Continuation Coverage.  To
the extent provided by the federal COBRA law or, if applicable, state insurance
laws (collectively, “COBRA”), and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense after the Separation Date.  You may be able to
convert to an individual policy through the provider of the Company’s health
insurance, if you wish.

 

6.                                      Consulting Agreement.  In exchange for
your entering into and complying with this Agreement, and provided that this
Agreement becomes effective by its terms, the Company agrees to retain you in a
consulting role under the terms specified below.

 

(a)                                  Consulting Period.  The consulting
relationship will commence on the Separation Date and continue until June 30,
2012 unless terminated earlier pursuant to Paragraph 6(l) below or extended as
specifically provided herein or by agreement of you and the Company (the
“Consulting Period”).

 

(b)                                  Consulting Services.  You agree to provide
the consulting services specified on Exhibit B (the “Consulting Services”). 
During the Consulting Period, you will report directly to the Chairman of the
Board and/or acting Chief Executive Officer.  You agree to exercise the highest
degree of professionalism and utilize your expertise and talents in performing
these services.  When providing such services, you shall abide by the Company’s
policies and procedures.  You agree to make yourself available to perform such
consulting services throughout the Consulting Period, up to a maximum of forty
(40) hours per month.

 

(c)                                  Consulting Fees.  During the Consulting
Period, you will receive as consulting fee, on a monthly basis, in an amount
equal to $52,500 (“Consulting Fee”).  The Consulting Fee shall be paid in a lump
sum on the 15th day of each month.

 

(d)                                  Equity Awards.  As of the Separation Date,
the Company will consider your change in status from an employee to a consultant
to not constitute a termination of your continuous service or Business
Relationship with the Company for purposes of and as defined in the Company’s
equity incentive plan (the “Equity Plan”) and the agreements governing your
options, restricted stock units and other equity awards as set forth in Exhibit
C (collectively, the “Equity Awards”).  As a result, your Equity Awards will
continue to vest in accordance with their terms during your continuous service
(provided that you remain in compliance with the terms of this Agreement and
your Nondisclosure and Developments Agreement dated November 16, 2005 (the
“Nondisclosure Agreement”), and vesting of the Equity Awards will cease as of
the earlier of either the termination of your continuous service, or the
termination of the Consulting Period.  You will be able to exercise your vested
stock options within the time period provided in your operative Equity Award
agreements with the Company and the Equity Plan.  Note that your stock options
may cease to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code to the extent such stock option previously would have
qualified as an “incentive stock option.”  You are advised to seek tax guidance
from your personal tax advisors with regard to the potential change in tax
treatment of the stock options if you enter into this Agreement, as well as the
other tax-related implications of this Agreement.

 

--------------------------------------------------------------------------------


 

(e)                                  Change In Control.  In the event that (i)
the Company signs a definitive agreement that, upon closing of the transactions
contemplated thereby, would constitute a Change in Control (as defined herein)
(a “Definitive CIC Agreement”) during the Consulting Period, and (ii) you comply
fully with all of your obligations under all agreements between the Company and
you, the Consulting Period will be automatically extended until the earlier of
the closing of the Change in Control or termination of the Definitive CIC
Agreement.  In the event of a Change in Control, the Company will provide the
following: (1) all unvested Equity Awards that were granted to you before the
Change in Control occurred shall immediately without further action become
vested in full, provided that there will be no acceleration or change to any of
the Equity Awards that contain performance triggers under the terms of such
Equity Awards; and (2) upon the closing of the Change in Control, the Company
will pay you, promptly after the effective date of the Consulting Period Release
(but in no event later than two and a half months after the end of the calendar
year in which the Change in Control occurs) a lump sum payment of $945,000
(collectively, the “Change in Control Benefits”).  Notwithstanding the
foregoing, to the extent that the Change in Control Benefits constitute
non-qualified deferred compensation subject to Section 409A, in the event that
the period in which you must execute the Consulting Period Release begins in one
taxable year and ends in the next taxable year, the Change in Control Benefits
will be paid in the later taxable year.  As a pre-condition to your receipt of
the Change in Control Benefits, subject to the advance notice requirement set
forth herein, you must sign, date and return the Consulting Period Release (a
copy of which is attached hereto as Exhibit A) on the date of the Change in
Control.  The Company shall give you seven (7) business days notice of the
Change in Control.  The notice shall be sent to you via overnight delivery
service requiring signature of you or your representative.  For purposes of this
Agreement, “Change in Control” shall mean the first to occur of any of the
following: (a) any “person” or “group” (as defined in the Securities Exchange
Act of 1934, as amended) becomes the beneficial owner of a majority of the
combined voting power of the then outstanding voting securities with respect to
the election of the Board of Directors of the Company; (b) any merger,
consolidation or similar transaction involving the Company, other than a
transaction in which the stockholders of the Company immediately prior to the
transaction hold immediately thereafter in the same proportion as immediately
prior to the transaction not less than 50% of the combined voting power of the
then voting securities with respect to the election of the Board of Directors of
the resulting entity; (c) any sale of all or substantially all of the assets of
the Company; or (d) any other acquisition by a third party of all or
substantially all of the business or assets of the Company, as determined by the
Board of Directors, in its sole discretion.  The payments, benefits and
acceleration of vesting of Equity Awards, restricted stock units and other
equity incentives provided in this Paragraph 6(e) shall override and replace
with respect to you the following: (i) any Company wide policy with respect to
payments, benefits and/or acceleration of vesting upon a Change in Control; (ii)
the Equity Plan (to the extent modified by this Agreement); and (iii) your
Equity Award(s) (to the extent modified by this Agreement).

 

(f)                                    Independent Contractor Relationship. Your
relationship with the Company after the Separation Date shall be that of an
independent contractor, and nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship after the Separation Date.  After the Separation Date, you will not
be entitled to any of the benefits which the Company may make available to its
employees, including, but not limited to, group health or life insurance,
profit-sharing or retirement benefits, other than your entitlement to continued
group health insurance coverage pursuant to COBRA due to your status as a former
employee.

 

(g)                                 Taxes and Withholding. As a consultant, you
will be solely responsible for, and will file, on a timely basis, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of Consulting Fees under this Agreement. You will be solely responsible for, and
must maintain adequate records of, expenses incurred in the course of performing
services under this Agreement. The Company will not withhold from the Consulting
Fees any amount for taxes, social security or other payroll deductions.  The

 

--------------------------------------------------------------------------------


 

Company will regularly report amounts paid to you by filing Form 1099-MISC with
the Internal Revenue Service as required by law. You acknowledge that you will
be entirely responsible for payment of any such taxes, and you hereby indemnify,
defend and save harmless the Company, and its officers and directors in their
individual capacity, from any liability for any taxes, penalties or interest
that may be assessed by any taxing authority with respect to the Consulting Fee,
with the exception of the employer’s share of social security, if any.

 

(h)                                 Other Compensation or Benefits.  You
acknowledge that, except as expressly provided in this Agreement, you will not
receive from the Company any additional compensation, including but not limited
to salary or bonuses, severance or employee benefits on or after the Separation
Date.

 

(i)                                    Limitations on Authority.  You will have
no responsibilities or authority as a consultant to the Company other than as
provided herein.  You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the
written authorization of the Chairman of the Board (or a designee of the
Chairman).  You agree not to represent or purport to represent the Company in
any manner whatsoever to any third party unless authorized by the Company, in
writing, to do so.

 

(j)                                    Proprietary Information and Inventions.
You agree that, during the Consulting Period and thereafter, you will not use or
disclose any confidential or proprietary information or materials of the
Company, including any confidential or proprietary information that you obtain
or develop in the course of performing the Consulting Services.  Any and all
work product you create in the course of performing the Consulting Services will
be the sole and exclusive property of the Company.  You hereby assign to the
Company all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property developed in the course of performing
the Consulting Services.  You further acknowledge your continuing obligations
under your Nondisclosure Agreement not to use or disclose any confidential or
proprietary information of the Company.  A copy of your Nondisclosure Agreement
is attached hereto as Exhibit D.

 

(k)                                Other Work Activities.  Throughout the
Consulting Period, you retain the right to engage in employment, consulting, or
other work relationships in addition to your work for the Company.  The Company
will make reasonable arrangements to enable you to perform your work for the
Company at such times and in such a manner so that it will not interfere with
other activities in which you may engage.  In order to protect the trade secrets
and confidential and proprietary information of the Company, you agree that,
during the Consulting Period, you will notify the Company, in writing, before
you obtain competitive employment, perform competitive work for any business
entity, or engage in any other work activity that is competitive with the
Company.  If you engage in such competitive activity without the Company’s
express written consent, or otherwise materially breach this Agreement, the
Consulting Period shall terminate, the Company’s obligation to pay you
Consulting Fees and any Change in Control Benefits (if applicable) will cease
immediately, and your Equity Awards will cease vesting as provided in Paragraph
6(d).

 

(l)                                    Other Termination of Consulting Period. 
The Consulting Period shall end effective on the closing date of a Change in
Control.  Further, in the event of your death during the Consulting Period, this
Agreement shall terminate automatically.  The Company may also terminate the
Consulting Period in accordance with applicable laws in the event that you shall
be prevented, by illness, accident, disability or any other physical or mental
condition (to be determined by means of a written opinion of a competent medical
doctor chosen by mutual agreement of the Company and you or your personal
representative(s)) from substantially performing your duties and
responsibilities hereunder for one or more periods totaling in the aggregate
eighty (80) days during the Consulting Period.  You may

 

--------------------------------------------------------------------------------


 

terminate the Consulting Period at any time, for any reason, upon written notice
to the Company, which termination shall extinguish the Company’s obligation to
pay you any further Consulting Fees or Change in Control Benefits (if
applicable) and the vesting of your Equity Awards shall immediately cease.  Upon
termination of the Consulting Period by either party, the Company will pay only
those Consulting Fees earned and expenses incurred through and including the
effective date of such termination.  For the avoidance of doubt, in the event of
your death during the Consulting Period or the termination of the Consulting
Period due to your disability in accordance with this Paragraph, you shall not
be entitled to receive any Change in Control Benefits.

 

7.                                      Expense Reimbursements.

 

(a)                                  Business Expenses.  You agree that, on or
before the Separation Date, you will submit your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement.  The Company will
reimburse you for these expenses to the extent reasonable pursuant to its
regular business practice.  Pursuant to its regular business practice, the
Company will reimburse you for documented business expenses incurred during the
Consulting Period, provided that these expenses have been pre-approved by the
Chairman of the Board in writing.

 

(b)                                  Legal Expenses.   The Company hereby agrees
to reimburse you for (i) your 2011 legal expenses in connection with the
negotiation and execution of this Agreement and (ii) an additional amount of
cash to help you defray income taxes associated with the payment contemplated in
clause (i) above (assuming a Federal and state tax rate of 45%); provided,
however, that in no event shall the amounts paid under clause (i) and (ii)
exceed $50,000 in the aggregate.  The Company shall reimburse you upon your
submission to the Company of an invoice for such services by no later than sixty
(60) days after the Separation Date.  Such reimbursement will be paid within
thirty (30) days after the Company’s receipt of such invoice.  Other than as
provided in the preceding sentence, each party shall bear its own expenses in
connection with the negotiation and execution of this Agreement.

 

(c)                                  Section 409A.  All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements are subject
to Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, (iv) the right to reimbursement is not subject to set off
or liquidation or exchange for any other benefit and (v) any amount paid under
clause (ii) of Paragraph 7(b) shall be made before the last day of the calendar
year following the year in which you remit the related taxes. The Company will
amend that certain Second Amended and Restated Employment Agreement between you
and the Company dated December 15, 2009 (as amended as of February 2, 2011) and
will take all other steps necessary to ensure that the Employment Agreement
complies with IRS Notices 2010-6 and 2010-80 (the “Notices”) including, without
limitation, correcting all substantially similar non-qualified deferred
compensation plans and agreements between the Company and any of its employees
no later than December 31, 2011, and complying with the reporting and
information requirements under the Notices.  This Agreement shall be
interpreted, administered and operated in accordance with Section 409A in all
respects.

 

8.                                      Return of Company Property.  On the
Separation Date, you agree to return to the Company all Company documents (and
all copies thereof) and other Company property that you have in your possession
or control, including, but not limited to, Company files, notes, drawings,
records, business plans and forecasts, financial information, specifications,
training materials, computer-recorded

 

--------------------------------------------------------------------------------


 

information, tangible property including, but not limited to, computers, credit
cards, entry cards, identification badges and keys; and any materials of any
kind that contain or embody any proprietary or confidential information of the
Company (and all reproductions thereof).  You agree that you will make a
diligent search to locate any such documents, property and information on the
Separation Date.  In addition, if you have used any personally owned computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company confidential or proprietary data, materials or information, then you
agree to provide the Company, no later than five (5) business days after the
Separation Date, with a computer-useable copy of all such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems without retaining any reproductions (in whole or
in part).  Your timely compliance with this Paragraph 8 is a precondition to the
severance to be provided pursuant to Paragraph 4 of this Agreement. 
Notwithstanding the foregoing, you may retain such documents, property, and
materials during the Consulting Period only to the extent approved in writing by
the Company and you shall return them immediately upon written request from the
Company (and no later than upon termination or expiration of the Consulting
Period).

 

9.                                      Nonsolicitation.  You agree that for one
year following the later of the Separation Date or the termination or expiration
of the Consulting Period, you shall not directly or indirectly, whether through
your own efforts, or in any way assisting or employing the assistance of any
other person or entity (including, without limitation, any consultant or any
person employed by or associated with any entity with which you are employed or
associated), recruit, solicit or induce (or in any way assist another in
recruiting, soliciting or inducing) any employee or consultant of the Company to
terminate his or her employment or other relationship with the Company.

 

10.                               Confidentiality.  The provisions of this
Agreement will be held in strictest confidence by you and the Company and will
not be publicized or disclosed in any manner whatsoever; provided, however,
that:  (a) you may disclose this Agreement in confidence to your immediate
family; (b) the parties may disclose this Agreement in confidence to their
respective attorneys, accountants, auditors, tax preparers, and financial
advisors; (c) the Company may disclose this Agreement to fulfill standard or
legally required corporate reporting or disclosure requirements; and (d) the
parties may disclose this Agreement insofar as such disclosure may be necessary
to enforce its terms or as otherwise required by law.  In particular, and
without limitation, you will not disclose the provisions of this Agreement to
any current or former Company employee or any other Company personnel. 
Notwithstanding the foregoing, during the Consulting Period you may disclose to
third parties (including Company personnel) that you are a consultant to the
Company.

 

11.                               Nondisparagement.  You agree not to disparage
the Company or the Company’s officers, directors, employees, shareholders,
parents, subsidiaries, affiliates, and agents, in any manner likely to be
harmful to them or their business, business reputation or personal reputation;
provided that you may respond accurately and fully to any question, inquiry or
request for information when required by legal process.

 

12.                               Arbitration.  To ensure the rapid and
economical resolution of disputes that may arise in connection with your
employment or consulting relationship with the Company, you and the Company
agree that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment or consulting relationship with the Company, or the termination of
your employment or consulting relationship, shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in
Boston, Massachusetts conducted by JAMS, Inc. (“JAMS”) or its successor, under
JAMS’ then applicable rules and procedures for employment disputes.  By agreeing
to this arbitration procedure, both you and the Company waive the right to
resolve any such dispute through a trial by jury or judge or by administrative
proceeding.  You will have the right to be

 

--------------------------------------------------------------------------------


 

represented by legal counsel at any arbitration proceeding.  The arbitrator
shall: (1) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (2) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based.  You and the
Company shall pay an equal share of all JAMS arbitration fees.  Each party
agrees to pay its own attorneys’ fees, unless statutory law provides for fee
shifting; however, the prevailing party in any arbitration will be entitled to
seek an award of attorneys fees and costs from the arbitrator.  Nothing in this
Agreement shall prevent either you or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

 

13.                               General Release.  In exchange for the good and
valuable consideration provided to you by this Agreement that you are not
otherwise entitled to receive and the sufficiency of which is hereby
acknowledged, subject to the exceptions set forth in Paragraph 14 below, you
hereby generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) of and from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to or at the time that you sign this Agreement (collectively, the “Released
Claims”).  Except as set forth in this Agreement, the Released Claims include,
but are not limited to: (i) all claims arising out of or in any way related to
your employment with the Company or the termination of that employment; (ii) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, Equity Awards or any other ownership
interests in the Company; (iii) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the Massachusetts Fair Employment Practice Act (as
amended).  The Released Claims does not include any claims relating to (i) your
vested benefits under any Company benefit plan, the Equity Plan or your Equity
Awards; (ii) any right to a payment or benefit under this Agreement; (iii) your
right to enforce this Agreement; or (iv) any claims subject to the exceptions
set forth in Paragraph 14 below.

 

14.                               Exceptions.  You are not releasing any claim
that cannot be waived under applicable state or federal law.  You are not
releasing any rights that you have to be indemnified (including any right to
reimbursement of expenses) arising under applicable law, the certificate of
incorporation or by-laws (or similar constituent documents of the Company), any
fully signed indemnification agreement between you and the Company, or any
directors’ and officers’ liability insurance policy of the Company.  Nothing in
this Agreement shall prevent you from filing, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the Massachusetts Commission Against Discrimination,
except that you acknowledge and agree that you shall not recover any monetary
benefits in connection with any such claim, charge or proceeding with regard to
any claim released herein.  Nothing in this Agreement shall prevent you from
challenging the validity of the release in a legal or administrative proceeding.

 

15.                               ADEA Waiver.  You acknowledge that you are
knowingly and voluntarily waiving and releasing any rights you may have under
the ADEA (“ADEA Waiver”).  You also acknowledge that the

 

--------------------------------------------------------------------------------


 

consideration given for the ADEA Waiver is in addition to anything of value to
which you were already entitled.  You further acknowledge that you have been
advised by this writing, as required by the ADEA, that: (i) your ADEA Waiver
does not apply to any rights or claims that arise after the date you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily sign it sooner); (iv) you have seven (7) days following the date you
sign this Agreement to revoke it, with such revocation to be effective only if
you deliver written notice of revocation to the Company within the seven (7)-day
period; and (v) the ADEA Waiver will not be effective until the date upon which
the revocation period has expired unexercised, which will be the eighth day
after you sign this Agreement (“Effective Date”).  Nevertheless, your general
release of claims, except for the ADEA Waiver, is effective immediately, and not
revocable.

 

16.                               No Voluntary Adverse Action; Cooperation.  You
agree that you will not voluntarily (except as required by law or in response to
legal compulsion) assist any person in bringing or pursuing any proposed or
pending litigation, arbitration, administrative claim, consent or proxy
solicitation or other proceeding against the Company, its parent or subsidiary
entities, affiliates, officers, directors, employees or agents.  In addition,
you agree to cooperate fully with the Company in connection with its actual or
contemplated defense, prosecution, or investigation of any claims or demands by
or against third parties, or other matters arising from events, acts, or
failures to act that occurred during the period of your employment by the
Company.  Such cooperation includes, without limitation, making yourself
available to the Company upon reasonable notice, without subpoena, to provide
complete, truthful and accurate information in witness interviews, depositions,
and trial testimony.  After the Consulting Period, the Company will reimburse
you for reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding foregone wages) and will make reasonable efforts to
accommodate your scheduling needs.  Moreover, you agree to execute all documents
(if any) necessary to carry out the terms of this Agreement.

 

17.                               No Admissions.  Nothing contained in this
Agreement shall be construed as an admission by you or the Company of any
liability, obligation, wrongdoing or violation of law.

 

18.                               Representations.  You hereby represent that:
(a) you have been paid all compensation owed and for all hours worked; (b) you
have received all the leave and leave benefits and protections for which you are
eligible, pursuant to the Family and Medical Leave Act, and any other applicable
law or the Company’s policies; and (c) you have not suffered any on-the-job
injury or illness for which you have not already filed a workers’ compensation
claim.

 

19.                               Entire Agreement.  This Agreement, including
all exhibits and together with the Equity Award agreements (to the extent
modified by this Agreement), any document or agreement setting forth your right
to indemnification by the Company and any agreement referenced or incorporated
herein by reference, constitutes the complete, final and exclusive embodiment of
the entire agreement between you and the Company with regard to the subject
matter hereof.  It supersedes any and all other agreements entered into by and
between you and the Company, including without limitation that certain Second
Amended and Restated Employment Agreement between you and the Company dated
December 15, 2009 and the Amendment to Employment Agreement between you and the
Company dated February 2, 2011.  This Agreement is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein.  It may not be modified except in a writing signed by you and
a duly authorized officer of the Company.  Each party has carefully read this
Agreement, has been afforded the opportunity to be advised of its meaning and
consequences by his or its respective attorneys, and signed the same of his or
its own free will.

 

--------------------------------------------------------------------------------


 

20.                               Successors and Assigns.  This Agreement will
bind the heirs, personal representatives, successors, assigns, executors and
administrators of each party, and will inure to the benefit of each party, its
heirs, successors and assigns.

 

21.                               Applicable Law.  This Agreement will be deemed
to have been entered into and will be construed and enforced in accordance with
the laws of the Commonwealth of Massachusetts as applied to contracts made and
to be performed entirely within Massachusetts.

 

22.                               Severability.  If a court of competent
jurisdiction determines that any term or provision of this Agreement is invalid
or unenforceable, in whole or in part, then the remaining terms and provisions
hereof will be unimpaired.  The court or arbitrator will then have the authority
to modify or replace the invalid or unenforceable term or provision with a valid
and enforceable term or provision that most accurately represents the parties’
intention with respect to the invalid or unenforceable term or provision.

 

23.                               Counterparts.  This Agreement may be executed
in two counterparts, each of which will be deemed an original, all of which
together constitutes one and the same instrument. Facsimile signatures and
signatures transmitted via .pdf file are as effective as original signatures.

 

If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days.  If you do not return these fully
signed documents to the Company within the aforementioned timeframe, the
Company’s offer continued herein will expire.

 

Sincerely,

 

AMAG PHARMACEUTICALS, INC.

 

 

By:

/s/ Joseph L. Farmer

 

 

Name: Joseph L. Farmer

 

 

Title: General Counsel and Senior Vice President of Legal Affairs

 

 

Exhibit A -                                        Consulting Period Release

Exhibit B -                                          Description of Consulting
Services

Exhibit C -                                          Equity Awards

Exhibit D -                                         Nondisclosure and
Developments Agreement

 

 

UNDERSTOOD AND AGREED:

 

 

/s/ Brian J. G. Pereira

 

Brian J. G. Pereira

 

 

 

 

 

Date:

November 4, 2011

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSULTING PERIOD RELEASE

(to be signed on or after termination of the Consulting Period)

 

I understand that my consulting position with AMAG Pharmaceuticals (“AMAG” or
the “Company”) terminated effective                         .  I understand that
I must return this Consulting Period Release (the “Release”) on the date of the
Change in Control as defined in the Separation and Consulting Agreement dated as
of November 4, 2011.  Capitalized terms herein, but not otherwise defined shall
have the meaning ascribed to such terms in the Separation/Consulting Agreement.

 

General Release.  In exchange for the good and valuable consideration provided
to me by this Release that I am not otherwise entitled to receive and the
sufficiency of which is hereby acknowledged, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or at the time that I sign this
Release (collectively, the “Released Claims”).  The Released Claims include, but
are not limited to: (i) all claims arising out of or in any way related to my
consulting relationship with the Company or the termination of that
relationship; (ii) all claims related to my compensation, including consulting
fees or expense reimbursements, bonuses, Change in Control Benefits, stock,
stock options, Equity Awards, or any other ownership interests in the Company;
(iii) all claims for breach of contract and breach of the implied covenant of
good faith and fair dealing; (iv) all tort claims, including claims for fraud,
defamation, and emotional distress; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
or attorneys’ fees.  The Released Claims does not include any claims relating to
(i) my vested benefits under any Company benefit plan, the Equity Plan or my
Equity Awards; (ii) any right to a payment or benefit under the Agreement; or
(iii) my right to enforce the Agreement.

 

Representations.   I hereby represent that I have no lawsuits, claims or actions
pending in my name, or on behalf of any other person or entity, against the
Company or any other person or entity subject to the release granted in this
paragraph.

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, EVEN THOSE UNKNOWN CLAIMS, THAT, IF KNOWN BY ME, WOULD AFFECT MY
DECISION TO ACCEPT THIS AGREEMENT.

 

AGREED:

 

 

 

 

Brian J.G. Pereira

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

During the Consulting Period, you agree to provide the following consulting
services to the Company:

 

Advice, assistance and counsel with respect to the Company’s ongoing development
programs, including its global Phase III development program for
Feraheme(r) (ferumoxytol) Injection for Intravenous use for a broad indication
for the treatment of iron deficiency anemia in all patients (the “IDA
Indication”);

 

Advice and assistance in the preparation and filing of the Company’s planned
supplemental New Drug Application (“sNDA”) and equivalent foreign marketing
applications for Feraheme(r) for the IDA Indication with the U.S. Food and Drug
Administration (“FDA”) and equivalent foreign regulatory authorities, including
 advice and assistance in answering any questions or inquiries by the FDA or
equivalent foreign regulatory authorities with respect to the sNDA or equivalent
foreign filings for the IDA Indication.

 

Advice and assistance with respect to the Company’s publication strategy and
publications;

 

Advice and assistance with the evaluation, due diligence and execution of
strategic or licensing transactions involving the Company; and

 

All other advice and assistance reasonably requested by the Company and related
to Dr. Pereira’s prior responsibilities with the Company or his areas of
expertise.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Equity Awards

 

Award
ID

 

Plan

 

Award
Date

 

Award Type

 

Award
Price

 

Award
Amount

 

Vested

 

Unvested

 

Outstanding

 

Exercisable

 

Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1390

 

2000 Stock Plan

 

11/16/2005

 

ISO

 

$

9.1000

 

43,956

 

43,956

 

0

 

10,989

 

10,989

 

32,967

 

1397

 

2000 Stock Plan

 

02/07/2006

 

NQ

 

$

19.9800

 

100,000

 

100,000

 

0

 

100,000

 

100,000

 

0

 

1443

 

2000 Stock Plan

 

11/07/2006

 

NQ

 

$

41.1600

 

50,000

 

50,000

 

0

 

50,000

 

50,000

 

0

 

1532

 

2000 Stock Plan

 

09/25/2007

 

NQ

 

$

54.9700

 

39,543

 

30,112

 

9,431

 

39,543

 

30,112

 

0

 

1486

 

2000 Stock Plan

 

09/25/2007

 

ISO

 

$

54.9700

 

5,457

 

3,638

 

1,819

 

5,457

 

3,638

 

0

 

1832

 

2007 Equity Incentive Plan

 

08/05/2008

 

RSU

 

$

0.0000

 

50,000

 

0

 

50,000

 

50,000

 

0

 

0

 

1948

 

2007 Equity Incentive Plan

 

02/25/2009

 

ISO

 

$

34.2600

 

5,836

 

0

 

5,836

 

5,836

 

0

 

0

 

1949

 

2007 Equity Incentive Plan

 

02/25/2009

 

NQ

 

$

34.2600

 

264,164

 

135,000

 

129,164

 

264,164

 

135,000

 

0

 

2278

 

2007 Equity Incentive Plan

 

02/24/2010

 

ISO

 

$

38.2900

 

2,611

 

0

 

2,611

 

2,611

 

0

 

0

 

2279

 

2007 Equity Incentive Plan

 

02/24/2010

 

RSU

 

$

0.0000

 

15,833

 

3,958

 

11,875

 

11,875

 

0

 

3,958

 

2304

 

2007 Equity Incentive Plan

 

02/24/2010

 

NQ

 

$

38.2900

 

44,889

 

11,875

 

33,014

 

44,889

 

11,875

 

0

 

2935

 

2007 Equity Incentive Plan

 

01/08/2011

 

RSU

 

$

0.0000

 

75,000

 

0

 

75,000

 

75,000

 

0

 

0

 

2944

 

2007 Equity Incentive Plan

 

01/08/2011

 

RSU

 

$

0.0000

 

125,000

 

0

 

125,000

 

125,000

 

0

 

0

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Nondisclosure and Developments Agreement

 

--------------------------------------------------------------------------------